
	

113 HR 5157 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to waive certain requirements relating to the approval of programs of education for purposes of the educational assistance programs of the Department of Veterans Affairs.
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5157
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Titus (for herself, Mr. Stewart, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to waive
			 certain requirements relating to the approval of programs of education
			 for purposes of the educational assistance programs of the Department of
			 Veterans Affairs.
	
	
		1.Waiver of certain requirements relating to the approval of programs of education for purposes of
			 the educational assistance programs of the Department of Veterans AffairsSection 3680A of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(h)The Secretary may waive subsection (e) in the case of a program of education offered by an
			 educational institution if the educational institution has been operating
			 a program of education in another location for at least two years and such
			 program of education is approved under this chapter..
		
